Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE THIRD QUARTER 2011 Record revenue of $41.7 million and record net income of $6.6 million AZOUR, Israel – November 16, 2011 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the third quarter ended September 30, 2011. Highlights of the Quarter · Record revenues of $41.7 million, growing 12% year-over-year · Gross margin at 50.2% and operating margin at 22.3%; · EBITDA of $13.6 million or 32.7% of revenues; · Net income of $6.6 million, growing 17% year-over-year · Generated $9.2 million in operating cash flow; Third Quarter 2011 Results Revenues for the third quarter of 2011 reached $41.7 million, representing a 12% growth over revenues of $37.1 million in the third quarter of 2010. 72.2% of revenues were from location based service subscription fees and 27.8% from product revenues. Revenues from subscription fees grew by 5.4% over the same period last year. The increase in subscription fees was mainly due to the increase in the subscriber base, which amounted to 619,000 as of September 30, 2011, as compared with 594,000 at the end of September 30, 2010. Product revenues grew 35% compared with the same period last year. This increase was driven primarily by increased sales of products, in particular from Mapa. Gross profit for the third quarter of 2011 was $20.9 million (50.2% of revenues), an increase of 15% compared with $18.2 million (49.0% of revenues) in the third quarter of 2010. Operating profit for the third quarter of 2011 was $9.3 million (22.3% of revenues), an increase of 23% compared with an operating profit of $7.6 million (20.5% of revenues) in the third quarter of 2010. EBITDA for the quarter was $13.6 million (32.7% of revenues), an increase of 17% compared to an EBITDA of $11.6 million (31.3% of revenues) in the third quarter of 2010. Financial income in the third quarter of 2011 was $0.9 million compared with a financial income of $0.4 million in the third quarter of 2010. Net income was US$6.6 million in the third quarter of 2011 (15.9% of revenues), growing 17% compared with a net profit of US$5.7 million (15.4% of revenues), as reported in the third quarter of 2010. Fully diluted EPS in the third quarter of 2011 was US$0.32, compared with fully diluted EPS of US$0.27 in the third quarter of 2010. Cash flow from operations during the quarter was $9.2 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES As of September 30, 2011, the Company had net cash, including marketable securities and deposits for short and long term, of $56.9 million or $2.71 per share, compared with US$53.6 million or $2.56 per share as at June 30, 2011. Note that due to the recent Leonardo litigation and ST arbitration which had been accounted for in the financial statements in 2010, but as of 30/09/11 has not yet been paid, an amount totaling approximately $26 million is expected to be paid out in the coming months. Eyal Sheratzky, Co-CEO of Ituran said, “We are very pleased with our results, reporting our highest ever revenue level and net income. During the quarter, our business continued to perform well in all regions. We believe that already by the next quarter and as we move through 2012, our subscriber base will return to its former average growth rate. Overall, our business continues its stable growth, realizing the rewards of our past efforts.” Conference Call Information The Company will also be hosting a conference call later today, November 16, 2011 at 10am ET, 5pm Israel. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0687 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 10:00am Eastern Time, 7:00am Pacific Time, 5:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 619,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements as of September 30, 2011 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements as of September 30, 2011 Table of Contents Page Consolidated InterimFinancial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIMBALANCE SHEETS US dollars September 30, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow Investments in marketable securities Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and otherassets Deposit in escrow Investments in affiliated company Investments in other companies 82 86 Other non-current assets Loan to former employee Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM BALANCE SHEETS US dollars September 30, December 31, (in thousands) Current liabilities Credit from banking institutions 98 Accounts payable Deferred revenues Litigation obligation Other current liabilities Long-term liabilities Long term loans Liability for employee rights upon retirement Other current liabilities - Provision for contingencies Deferred revenues Deferred income taxes Shareholders’ equity Non - controlling interest Total equity Total liabilities and equity - 3 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF INCOME US dollars US dollars (in thousands except per share data) Nine month period ended September 30, Three month period ended September 30, Revenues: Location-based services (*) (*) Wireless communications products (*) (*) Cost of revenues: Location-based services (*) (*) Wireless communications products (*) (*) Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses (income), net ) 3 ) - Operating income Other expenses ) ) ) - Financing income (expenses) ,net Income before income tax Income tax ) Share in income (losses) of affiliated companies, net - (2 ) - - Net income for the period Less: Net income attributable to non- controlling interest ) Net income for the period attributable to the company Basic and diluted earning per share attributable to company's shareholders Basic and diluted weighted average number of shares outstanding: Basic Diluted (*)Reclassified - 4 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS US dollars US dollars Nine months period ended September 30 , Three months period ended September 30 , (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation , amortization and impairment of goodwill Exchange differences on principal of deposit and loan, net ) ) Gain in respect of trading marketable securities - - 19 - Increase in liability for employee rights upon retirement Share in losses of affiliated companies, net - 2 - - Deferred income taxes ) ) Capital loses (gains) on sale of property and equipment, net ) 21 6 - Decrease (increase) in accounts receivable ) ) Decrease (increase) in other current assets 65 ) ) Decrease (increase) in inventories ) ) Increase (decrease) in accounts payable ) Increase (decrease) in deferred revenues ) 3 ) Increase in other current liabilities Litigation obligation - - Net cash provided by operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) Capital expenditures ) Intangible assets expenditures ) ) - Deposit in escrow - - Deposit ) ) ) Proceeds from sale of property and equipment Investment in marketable securities - ) - - Sale of marketable securities - - - Net cash used in investment activities ) Cash flows from financing activities Short-term credit from banking institutions, net Receipt of Long term loans from banking institutions - - - Repayment of long terms loans ) (6
